Citation Nr: 1104680	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck.

2.  Entitlement to service connection for residuals of cold 
injury to the hands.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
Veteran was provided a Travel Board hearing in June 2010.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  In August 2010, the Board reopened 
the matter of service connection for residuals of a left shoulder 
dislocation (a left shoulder disorder) and remanded the claims of 
service connection for a left shoulder disorder (based on de novo 
review), arthritis of the neck, and residuals of cold injury to 
both hands.  In an October 2010 rating decision, the RO granted 
service connection for impingement syndrome, residuals of 
dislocation, left shoulder.  That matter therefore is no longer 
before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
arthritis of the neck is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to extreme cold in service, and has 
residuals of cold injury to his hands from that exposure.


CONCLUSION OF LAW

Residuals of cold injury to the hands were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002), VA has certain 
duties to notify and assist the Veteran in his appeal.  Given the 
favorable decision herein below, further discussion explaining 
how VA complied with the duties to notify and assist is 
unnecessary.  The Board notes that the Veteran was advised in 
November 2006 of the information and evidence necessary to 
substantiate the initial rating and effective date in the event 
his claim was successful (as well as in October 2010 in 
connection with notification of the grant of service connection 
for his left shoulder disability).

Service Connection for Frostbite Residuals

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  To substantiate a claim of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran asserts (including during his June 2010 hearing 
before the undersigned) that he experiences pain, flaking of the 
skin, and neuropathy of the hands as a result of exposure to 
extreme cold while serving in Korea.  Even as a layman, he is 
competent to testify concerning his observable symptoms (such as 
pain, skin peeling, and numbness), or to that incident in service 
having occurred.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. 
Cir. 2007).

The Veteran's service treatment records (STRs) do not show any 
relevant complaints or treatment for cold injury.  That said, the 
Veteran has testified that he built Quonset huts in the 
wintertime (as well as roads and bunkers) when he was serving in 
Korea.  He recalled that he was issued a parka but no gloves.  
The STRs confirm the Veteran's service in Korea.  Specifically, 
STRs confirm the Veteran's receipt of medical care with the 19th 
Inf Regt APO 24 Korea.  Accordingly, resolving all doubt in the 
Veteran's favor, the Board finds this sufficient to substantiate 
the Veteran's assertions that he served in extreme cold 
conditions.

A September 2010 report of VA cold injury examination reflects 
review of the Veteran's claims file and notes that, while serving 
in Korea, he worked outside for several days when the temperature 
was below zero and he could not wear gloves with the kind of work 
he was doing as well as post service employment as a 
longshoreman.  The Veteran reported that he did not receive any 
treatment for frostbite or cold injury in service and his acute 
symptoms were numbness and cold sensitivity.  He also reported 
that his current symptoms were year round cold sensitivity (he 
cannot stay outside for more than half an hour, shovel snow, or 
play with snowballs with his kids), occasional skin peeling, and 
intermittent numbness and tingling about every other day that has 
been occurring for several years.  X-ray of the hands revealed no 
evidence of frostbite injury and mild degenerative changes.  Soft 
tissue swelling at the second DIP (distal interphalangeal) joint 
space with 4 mm (millimeter) linear foreign body near the base of 
the second proximal phalanx was also noted on the left hand.  The 
diagnosis was cold injury bilateral hands.  The examiner opined 
that, based on a review of the service records and the Veteran's 
credible statements (that he was exposed to cold temperatures in 
the service and has had continuous cold injury symptoms such as 
flaking of the skin since the military) his "cold injury of the 
hands is at least as likley as not related to his exposure to 
cold in Korea."  

A September 2010 VA neurological disorders examination also notes 
that the Veteran's claims file was reviewed and notes the 
Veteran's history of serving in Korea during cold weather (this 
time the Veteran reported wearing gloves which did not provide 
enough protection).  The Veteran reported numbness of the hands 
which have gotten progressively worse and mild to moderate 
symptoms of neuropathy on both hands which are aggravated and get 
worse in the cold winter weather.  Neurological examination 
showed mildly decreased pinprick and light touch sensation noted 
on both hands distally and asymmetrically more so on the left 
than the right.  Vibration sense was slightly diminished on all 
the fingers on both hands (as well as to some extent distally on 
both feet).  The diagnosis was mild sensory neuropathy of both 
upper extremities likely secondary to residuals of cold injury, 
frostbite, in the service.  

A November 2010 addendum to the September 2010 cold injury 
examination report reflects that the Veteran's claims file as 
well as the September 2010 cold injury examination report were 
reviewed and the examiner provided the following opinion:

The veteran's newly-diagnosed residuals of cold injury 
to the hands are as likely as not related to his in-
service cold exposure in Korea.  The veteran does have 
history of work as a longshoreman, retiring at 65 
years of age.  He would have had exposure to cold 
elements during that work time.  Therefore, exposure 
during the veteran's long-term employment as a 
longshoreman are present.  However, the veteran's cold 
injury to the hands is as likely as not related to 
cold injury in the service.  The veteran has 
historical documentation which shows that he was 
exposed to cold temperatures in the service.  In 
addition, his symptoms originate since the service, 
not afterwards.  He stated that he had cold injury 
symptoms such as flaking of the skin of the hands 
since the military. ... The Veteran's residuals of cold 
injury to the hands are as likely as not related to 
cold exposure in Korea.

After a review of all the evidence, lay and medical, the Board 
finds that the Veteran was exposed to extreme cold in service, 
and has residuals of cold injury to his hands from that exposure.  
Although the service treatment records are silent for any 
reference to a cold injury affecting the hands, the Veteran has 
reported that he did not seek treatment for such injury.  The 
Board finds that the Veteran is competent to report symptoms of 
numbness and cold sensitivity in his hands following exposure to 
severely cold temperatures while working outside during his 
military service in Korea.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  Once evidence is determined to be 
competent, the Board must determine whether the evidence is also 
credible.  Barr, 21 Vet. App. at 308.

In this case, the Board observes that while the Veteran's 
recollection of wearing gloves while working outside in cold 
temperatures during his service in Korea has been somewhat 
inconsistent (he testified during his June 2010 hearing that 
gloves were not provided, during his September 2010 cold injury 
examination he reported that he could not wear gloves with the 
kind of work he was doing, and during his September 2010 
neurolgical disorders examination he reported that he wore gloves 
but they did not provide enough protection), his reports of his 
cold weather exposure and resulting injury to his hands are 
otherwise consistent.  He has consistently reported that he 
worked outside in extremely cold temperatures and experienced 
numbness and cold sensitivity of the hands which have become 
progressively worse.  In view of such complaints and symptoms, 
the Board concludes that the Veteran has been a reliable 
historian and that his subsequent account and history in this 
regard are credible.

In light of the above, the Board finds that the opinions provided 
in September 2010 VA cold injury and neurological disorders 
examination reports as well as the November 2010 addendum to the 
September 2010 cold injury examination report are also probative.  
This is because these opinions are based on the Veteran's 
reported history of injury in service that is deemed to be 
credible.  As such, the VA opinions are persuasive.  The Board 
thus finds that there is both competent lay and medical evidence 
in support of the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306.  Under the circumstances, the Board resolves the 
benefit of the doubt in favor of the Veteran by finding that 
residuals of cold injury, bilateral hands, is of service onset 
for which service connection is granted.


ORDER

Service connection for residuals of cold injury to the hands is 
granted.


REMAND

As noted above, the October 2010 rating decision granted service 
connection for impingement syndrome, residuals of dislocation, 
left shoulder.  In addition, the September 2010 VA joints 
examination report includes an assessment of left shoulder 
impingement syndrome, cervical degenerative disc disease, and 
left cervical radiculopathy.  Inasmuch as service connection for 
left shoulder impingement syndrome has been granted, there is 
clinical evidence of cervical spine disability (cervical 
degenerative disc disease and left cervical radiculopathy), and 
the Veteran has reported continued neck complaints since 
separation from service; the evidence suggests the possibility 
that his neck disability may be related to his service connected 
left shoulder disability.  Although the Veteran was afforded a VA 
joints examination in September 2010, the record lacks an 
adequate nexus opinion for consideration of a secondary service 
connection theory of entitlement to service connection for a neck 
disability.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of a 
non service-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets out 
the procedure for determining the extent of any aggravation.  
Attention of the RO and the VA examiner is directed to these 
changes (and to Allen) so that the reports of the VA examination 
directed by the Board include the necessary information.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the claimant is 
expected to provide.  A November 2006 VCAA notification letter in 
part complied with VCAA notice requirements as it advised the 
Veteran of the evidence needed to substantiate a service 
connection claim; however, it did not specifically inform him of 
the requirements for proving a claim of secondary service 
connection.  Such notice must be given on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send the Veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising him of 
the evidence required to support a claim of 
secondary service connection for a neck 
disability.  He should have opportunity to 
respond.

2.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine whether his neck 
disability is related to (caused or 
aggravated by) his service-connected left 
shoulder impingement syndrome.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran, the examiner should: 

(a)  identify (by medical diagnosis) any and 
each of the Veteran's neck disabilities, and

(b)  opine as to each neck disability found 
whether such at least as likely as not (50 
percent or better probability) was caused or 
aggravated (i.e., chronically worsened) by 
the Veteran's service-connected left shoulder 
impingement syndrome.  If the examiner finds 
that the Veteran's neck disability is not 
caused, but is aggravated by his service-
connected left shoulder impingement syndrome, 
the examiner should identify the baseline 
level of severity of the neck disability 
prior to the onset of aggravation, or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity.  If some of the 
increase in severity of the neck disability 
is due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.  The 
examiner must explain the rationale for all 
opinions expressed.

3.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




__________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


